         Case 1:19-cr-00710-SHS Document 65 Filed 03/08/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                    ..Propes
                                                             Order of Restitution
               V.

XIN HUI ZHOU ,                                               SI 19 CR 710 (SHS)
 a/k/a "Darin,"
                       Defendant.


        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Thomas John Wright, Assistant

United States Attorney, of counsel; the presentence report; the Defendant's conviction on Count

One of the above Information ; and all other proceedings in this case, it is hereby ORDERED

that:


        1.     Amount of Restitution

        XIN HUI ZHOU, the Defendant, shall pay restitution in the total amount of $35,034.91,

pursuant to 18 U .S.C. § 3663 and 18 U.S.C. § 3663A, to the victims of the offense charged in

Count One. The names, addresses, and specific amounts owed to each victim are set forth in the

Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney's

Office of a change of address of a victim, the Clerk of the Court is authorized to send payments to

the new address without further order of this Court.

               A.      Joint and Several Liability

        Restitution is joint and several with the following defendant in the following case: Co-

Defendant HAI JIAO DAI, Sl 19 CR 710 (SHS).




2020.01.09
       Case 1:19-cr-00710-SHS Document 65 Filed 03/08/21 Page 2 of 5




                 B.    Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A , on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U .S.C. § 3664(£)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows : in the interest of justice, restitution shall be payable in

installments pursuant to 18 U .S.C. § 3572( d)(l) and (2). The Defendant shall commence monthly

installment payments in an amount equal to 10 percent of the Defendant's gross income, payable

on the first of each month, upon release from prison or, in the event the Defendant is not sentenced

to a term of imprisonment, immediately upon entry of this judgment. If the Defendant defaults on

the payment schedule set forth above, the Government may pursue other remedies to enforce the

judgment.

        3.       Payment Instructions

        The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SDNY Clerk of the Court" and mailed or hand-delivered to : United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

                                                  2
         Case 1:19-cr-00710-SHS Document 65 Filed 03/08/21 Page 3 of 5




order. Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

         4.     Additional Provisions

         The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant' s financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses , or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

          The Defendant shall pay interest on any restitution amount of more than $2,500.00, unless

restitution is paid in full before the fifteenth day after the date of the judgment, in accordance with

18   u.s.c. § 3612(£)(1).
         5.      Restitution Liability

         The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U. S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.



                                                     3
        Case 1:19-cr-00710-SHS Document 65 Filed 03/08/21 Page 4 of 5




       6.      Sealing

       Consistent with                                            and Federal Rule of Criminal

Procedure 49.1 , to protect the privacy

as Schedule A, shall be filed under       except that copies may be reta ed and used or disclosed

by the Government, the Clerk's Office, an the Probation Department,         need be to effect and

enforce this Order, without further order of thi



                                                                    Dated: New York, New York
        HONO      E SIDNEY H. STEIN                                        March 8, 2021
        UNITED STATES DISTRICT JUDGE




                                                   4
          Case 1:19-cr-00710-SHS Document 65 Filed 03/08/21 Page 5 of 5




                                          Schedule A

U.S . Customs and Border Protection      $5,092.42
U.S . Bank Government Lockbox
1005 Convention Plaza
St. Louis, MO 63101

New York State Excise Tax Loss           $22,154.43
NYS Department of Taxation and Finance
15 Metro Tech, 2nd Floor
Brooklyn, NY 11201
ATTN: Agnes Francis

New York City Excise Tax Loss            $7,788.06
NYC Dep' t of Finance
Office of the Sheriff
Tobacco Tax Unit
30-10 Starr A venue, 2nd Floor
Long Island City, NY 11101




2020.0 1.09
